
	
		II
		Calendar No. 783
		110th CONGRESS
		2d Session
		S. 662
		[Report No. 110–351]
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Ms. Snowe (for herself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study to evaluate resources at the Harriet Beecher Stowe House
		  in Brunswick, Maine, to determine the suitability and feasibility of
		  establishing the site as a unit of the National Park System, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Harriet Beecher Stowe House Special
			 Resource Study Act.
		2.FindingsCongress finds that—
			(1)Harriet Beecher
			 Stowe, who lived from 1811 to 1896, was an important author, humanitarian, and
			 abolitionist during the 19th century;
			(2)from the period
			 beginning in 1850 and ending in 1852, Harriet Beecher Stowe lived at the house
			 located at 63 Federal Street in Brunswick, Maine (referred to in this Act as
			 the Harriet Beecher Stowe House);
			(3)while living in
			 that house, Harriet Beecher Stowe penned Uncle Tom's Cabin, 1 of
			 the most influential antislavery novels that introduced to the citizens of the
			 United States the horrors of slavery;
			(4)the influence of
			 that novel proved to be so great that it prompted President Abraham Lincoln,
			 when meeting with Harriet Beecher Stowe, to remark So you’re the little
			 lady who wrote the book that started this Great War.;
			(5)Uncle Tom’s
			 Cabin—
				(A)has been
			 translated into 23 languages; and
				(B)is still
			 considered by many critics and academics to be the most famous example of
			 antislavery literature; and
				(6)the Harriet
			 Beecher Stowe House was designated as a National Historic Landmark in
			 1963.
			3.Study
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the Secretary of the Interior (referred
			 to in this Act as the Secretary) shall complete a study of the
			 Harriet Beecher Stowe House in Brunswick, Maine, to evaluate—
				(1)the national
			 significance of the Harriet Beecher Stowe House and surrounding land;
			 and
				(2)the suitability
			 and feasibility of designating the Harriet Beecher Stowe House and surrounding
			 land as a unit of the National Park System.
				(b)Study
			 guidelinesIn conducting the study authorized under subsection
			 (a), the Secretary shall use the criteria for the study of areas for potential
			 inclusion in the National Park System contained in section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
			4.ReportNot later than 3 years after the date on
			 which funds are made available to carry out this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 containing the findings, conclusions, and recommendations of the study
			 conducted under section 3.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Harriet Beecher Stowe House Special
			 Resource Study Act.
		2.Harriet Beecher Stowe
			 House special resource study
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the Secretary of the Interior (referred
			 to in this Act as the Secretary) shall complete a special
			 resource study of the Harriet Beecher Stowe House in Brunswick, Maine, to
			 evaluate—
				(1)the national significance
			 of the Harriet Beecher Stowe House and surrounding land; and
				(2)the suitability and
			 feasibility of designating the Harriet Beecher Stowe House and surrounding land
			 as a unit of the National Park System.
				(b)Study
			 guidelinesIn conducting the study authorized under subsection
			 (a), the Secretary shall use the criteria for the study of areas for potential
			 inclusion in the National Park System contained in section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
			3.ReportOn completion of the study required under
			 section 2, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a report containing the findings, conclusions, and
			 recommendations of the study.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
